Exhibit 10.7

[Date]

[Name]

Global ID Number: XXX-XX-[XXX]

Dear [Name]:

Effective [Date], the Board of Directors of Mindspeed Technologies, Inc. (the
“Company”) awarded you the following Restricted Stock at a grant value of $X.XX
per share upon the terms set forth below:

 

Type of Grant:    Restricted Stock Number of Shares:    [# of shares] Vesting
Schedule:    Vesting schedule

This Restricted Stock Award (this “Award”) has been granted pursuant to, and is
controlled by: (i) the Mindspeed Technologies, Inc. Inducement Incentive Plan
(the “Plan”); (ii) the Restricted Stock Terms and Conditions (the “Plan Terms”);
and (iii) this Award. This Award shall vest as set forth above. The Plan and the
Plan Terms are incorporated into this Award as if fully set forth herein.

In accordance with IRS regulations, you may choose to be taxed on the value of
the Restricted Stock at this time, by making a Section 83(b) election. PLEASE
NOTE THE FOLLOWING INFORMATION REGARDING A SECTION 83(b) ELECTION:

 

  •  

The election form MUST BE FILED WITH THE COMPANY AND THE IRS NO LATER THAN 30
days after the effective date of the grant.

 

  •  

The holding period begins on the grant date.

 

  •  

Withholding taxes MUST BE PAID to the Company at the time of the election.

 

  •  

Additional gain (or loss) is recognized when the stock is sold – not when the
restriction lapses.

 

  •  

The 83(b) election form, tax calculator and administrative procedures can be
found on the Stock Administration web-site described below.

 

  •  

Please consult your own tax advisor for your individual tax situation.

All documents relating to this award are available for viewing and printing on
the Human Resources Department Website. To access this information, please go to
MyNet, select Directory, Site Directory, Human Resources, Stock Administration.
In addition to the 83(b) election information, the documents available for
viewing and printing at this website location are the Plan, the Plan Terms, the
most recent Plan Prospectus, the Company’s most recent Annual Report on Form
10-K and the Company’s Insider Trading Policy. If you choose not to download
these documents, if you do not have access to MyNet or if you encounter problems
accessing this site, please contact Stock Administration at (949) 579-4525 or
stock.admin@mindspeed.com to receive paper copies of these documents at no cost.
Please read all documents carefully.

If you have any questions regarding this grant, please contact Stock
Administration at (949) 579-4525 or via email at stock.admin@mindspeed.com.

MINDSPEED TECHNOLOGIES, INC.